700 S.E.2d 230 (2010)
STATE of North Carolina
v.
Gerald T. PINKERTON.
No. 321A10.
Supreme Court of North Carolina.
August 18, 2010.
Charles E. Reece, Assistant Attorney General, for State of North Carolina.
*231 David W. Andrews, Assistant Appellate Defender, for Gerald T. Pinkerton.
Prior report: ___ N.C.App. ___, 697 S.E.2d 1.

ORDER
Upon consideration of the petition filed by State of NC on the 4th of August 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 18th of August 2010."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).